Interim DeCisiOnl#1.014

- num or Prruoevo
In Section 212(e). Proceedings
A-12975952.
Decided

by . District Director December .11, .1964

,

A native and citizen of Turkey, whose initial application for waiver of the

2.-*
yearforeiga-residence 'requirement of section 212(e), Immigration and Nationality Act as amended, was dehied for 'anal* to establish exceptional

hardship to his United States citizen wife; who, with his wife, departed to
Canada In aline 1952 with the intention of complying with the foreign-residence rtemiramant: and who was advised -upon completion of 2 years' residence in Canaaa that such residence had not served the purpose and intent of the Mutual Edudatiohal and Cultural Exchange Act, is granted. a
waiver of the foreign-residence requirement since compliance therewith would'.
Impose eXceptional hardship upon his United States-citizen child born in
Canada November 17, 1963, who will require extensive medical care and
surgery to correct a congenital physical defect
•
The applicant, Doctor. Stepan Petuoglu is

S.

thirty-three year old'

y. He was first ad
. male physician, a native and citizen of Turke
mitted to the United States as an exchange.visitor on June 28, 1957,
for an internship and residency in medicine. From 1957 to 1958 he
was an intern at Bergen Pines County Hospital, New Jersey; from
1958 to 1961 he was in residency at Missouri Pacific Hospital, St..
Louis, Missouri; and from 1961 to 1962 he was in training in hematology at Baylor University Medical Center, Dallas, Texas. Doctor
Petuoglu departed from the United States and entered Canada in
June 1262. He was accompanied by his United States citizen wife,
Norma Jean Petuoglu, whoM he married on October 8, 1961. The
applicant and his family have resided in Canada since June 1952.
On October 29, 1962, Doctor Petuoglu submitted an application for
a waiver of the requirements of section 212(e) ; however, exceptional
hardship could not be established at that time and the application
was denied.
Ms departure from the United States in June 1962 to Canada. was
made, with the intention of complying with the two-year foreign
residence requirement. Upon completion of two years of. residence
1

Interim Decision *1418
in Canada, Doctor Petuoglu applied for his visa and on September
1, 1964, was advised that his "residence in Canada has not served
the purpose and intent of the Mutual Educational and Cultural Exchange Aet".
The applicant now has a minor United States citizen child, Diane
Sena Petuoglu, who was born in Canada on November 17, 1988.
Evidence presented by the attending physician shows the child was
born with a physical defect referred to as Pierre Robin Syndrome,
which is characterized by cleft patate and receding lower jaw. The
child- will require extensive medical care and surgery to correct her
condition. The applicant states that ha has been offered a good position in St. Louis, Missouri, which will provide adequate salary
and medical facilities to secure whatever medical treatments are required for his daughter.
Satisfactory evidence .of Doctor Petuoglu's marriage to a, United

States citizen and the birth of his child have been presented.
In view of the foregoing, it has been determined that compliance
with the foreign residence requirement of section 212(e) of the Act
would impose exceptional hardship upon the applicant's United
States citizen child. The Secretary of State has recommended that
the foreign residence requirement be waived. Therefore, the following order is entered.
ORDER: It is ordered that the application of Doctor Stepan
Petnoglu for a waiver of the two-year foreign residence requirement
of section 212(e) of the Immigration and Nationality Act be and is
hereby granted pursuant to the authority contained in the statute.

2

